Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 16, 2015

The Court of Appeals hereby passes the following order:

A15A1486. LEWIS v. GEORGIA DEPARTMENT OF TRANSPORTATION.

      We granted Lewis’s application to file the captioned interlocutory appeal to
consider the trial court’s order, filed on December 16, 2014, denying Lewis’s motion
for summary judgment. Having considered the entire record on appeal, we dismiss
the appeal as improvidently granted.

                                       Court of Appeals of the State of Georgia
                                                                            10/16/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.